The appellant filed bill of complaint in the Circuit Court of Marion County claiming a lien on certain property of the appellee Tydings in the hands of Stokes as Trustee, and also upon certain real estate, which lien was claimed for his services as an attorney in a suit which he had heretofore prosecuted in the Circuit Court and the Supreme Court on behalf of the appellee, in which suit final settlement was made between the parties before the final decree as to their respective rights therein, and which suit was dismissed upon stipulation and agreement between the parties before final decree.
A demurrer to the bill of complaint was sustained.
The allegations of the bill of complaint are insufficient to establish the existence of a lien in favor of the complainant in the court below against the defendant in the court below. *Page 1415 
The bill of complaint shows upon its face that the complainant had a complete and adequate remedy at law and the bill was without equity.
The judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., and STRUM and BUFORD, J. J., concur.
TERRELL, C. J., and ELLIS and BROWN, J. J. concur in the opinion and judgment.